USCA11 Case: 19-13627   Date Filed: 12/15/2020   Page: 1 of 13



                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-13627
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 8:03-cr-00010-SDM-TGW-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

KEVIN LAKEITH MARCHMAN,

                                               Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                            (December 15, 2020)

Before JILL PRYOR, LUCK and DUBINA, Circuit Judges.

PER CURIAM:
         USCA11 Case: 19-13627        Date Filed: 12/15/2020   Page: 2 of 13



      Appellant Kevin Marchman (“Marchman”) appeals the district court’s order

denying his motion for a sentence reduction pursuant to Section 404 of the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Based upon our

review of the record and our reading of the parties’ briefs, we affirm the district

court’s order.

                                          I.

      In 2003, a federal grand jury charged Marchman with, inter alia, one count

of intentionally distributing 50 grams or more of cocaine base, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A)(iii) and 18 U.S.C. § 2. After his arrest in 2006 and

a change of plea hearing, Marchman pled guilty to that count pursuant to a written

plea agreement with the government. Using the 2006 Sentencing Guidelines

Manual, the probation officer prepared a presentence investigation report (“PSI”),

initially assigned Marchman a base level offense of 34, pursuant to U.S.S.G. §

2D1.1(a)(3)(c)(3), and held him accountable for a total of 242.8 grams of cocaine

base. The PSI added two points because a firearm was used during the offense

conduct, pursuant to U.S.S.G. § 2D1.1(b)(1), and two more points because he

employed a minor to help distribute said drugs, pursuant to U.S.S.G. § 3B1.4. The

PSI then reduced his adjusted offense level by three due to acceptance of

responsibility under U.S.S.G. § 3E1.1(a), (b). Marchman’s total adjusted offense

level was 35.

                                          2
         USCA11 Case: 19-13627       Date Filed: 12/15/2020   Page: 3 of 13



      The PSI also indicated that Marchman qualified as a career offender under

U.S.S.G. § 4B1.1 because he was 23 years old at the time of the current offense,

the offense involved a controlled substance, and he had at least two prior felony

convictions of either a crime of violence or a controlled substance offense. The

statutory maximum penalty was life, and the PSI assigned him a total offense level

of 37. However, with three levels subtracted for acceptance of responsibility,

Marchman’s final offense level was 34. Due to Marchman’s extensive criminal

history, the PSI assigned him a criminal history score of 21. The PSI added two

points because, when Marchman committed the current offense, he was on

probation for another crime. With a criminal history score of 23, the PSI placed

him in criminal history category VI. Based on his offense level and criminal

history score, Marchman’s imprisonment range was 292 to 365 months, with a

mandatory minimum term of imprisonment of 20 years, and at least 10 years of

supervised release.

      Marchman did not object to the findings in the PSI. At sentencing, the

district court adopted the PSI without change and sentenced Marchman at the

bottom of the guideline range to 292 months’ imprisonment, followed by 10 years

of supervised release. The district court found that the sentence was reasonable

and adequate. Marchman did not file a direct appeal.




                                         3
         USCA11 Case: 19-13627        Date Filed: 12/15/2020    Page: 4 of 13



      In 2008, the district court reduced Marchman’s adjusted offense level from

35 to 34 and his custodial sentence from 292 to 262 months’ imprisonment,

pursuant to an intervening guideline amendment and 18 U.S.C. § 3582(c)(2). In

2012, however, in response to another § 3582(c)(2) motion based on a guideline

amendment, the district court denied Marchman’s request to reduce his sentence.

The court noted that he was a career offender and even with the amended offense

level, his criminal history score was VI, and the sentencing guideline range was

262 to 327 months’ imprisonment. The district court noted that Marchman’s

sentence was dictated by his career offender status rather than the drug amount for

which he was accountable. The district court found that the guidelines stated that a

sentence reduction was not authorized if the amendment did not lower the

applicable guideline range, which is what occurred in Marchman’s case. For a

similar reason, in 2018, the district court again denied a § 3582(c)(2) motion.

      The First Step Act was enacted in December 2018. Shortly thereafter, the

federal defender’s office moved to reduce Marchman’s sentence pursuant to the

Act, along with a request for the probation officer to issue an eligibility

memorandum. The district court granted the motion only to the extent that it

requested an eligibility memorandum from the probation officer. In its

memorandum, the probation officer determined that the retroactive application of

the Fair Sentencing Act did not appear to make Marchman eligible for a reduced

                                           4
         USCA11 Case: 19-13627       Date Filed: 12/15/2020    Page: 5 of 13



sentence of imprisonment, but it did reduce the mandatory minimum term of

supervised release from 10 years to 8 years.

      Marchman, through counsel, filed the present motion to reduce his sentence

pursuant to the First Step Act, noting that the Act grants sentencing courts broad

authority in imposing reduced sentences and limits this authority only by statutory

mandatory minimum penalties when applicable. He also argued that Section

404(b) of the First Step Act authorizes district courts to modify a defendant’s

sentence even when his guideline range remains unaffected due to his career

offender status. Thus, he claimed that the district court could consider all relevant

18 U.S.C. § 3553(a) factors to reduce his sentence to the statutory minimum

sentence under the Act. He also asserted that if he did not qualify as a career

offender, his classification would produce a guideline range of 151 to 188 months’

imprisonment. He requested the district court resentence him to the midpoint of

those ranges and reduce his term of supervised release to 8 years.

      The government opposed the motion but acknowledged that Section 404

lowered the statutory penalty range from 20 years to life to 10 years to life. The

government stated that the district court had the authority to reduce his sentence

but noted that the guideline range remained the same because of Marchman’s

status as a career offender. Thus, the government asserted that his 262-month

imprisonment term remained at the low end of his guideline range as calculated

                                          5
         USCA11 Case: 19-13627        Date Filed: 12/15/2020   Page: 6 of 13



under the First Step Act; thus, the Act only lowered the minimum mandatory

penalty and did not alter any other factor that the district court considered when it

reduced his sentence to 262 months. The government requested the district court

deny Marchman’s motion to reduce his term of imprisonment but did not oppose

the motion to the extent Marchman requested a reduction in his term of supervised

release from 10 years to 8 years.

      In August 2019, the district court denied Marchman’s request for a hearing

and his request for a reduction in his sentence but granted his request for a

reduction in his supervised release term. The district court noted the probation

officer’s memorandum and stated that “[f]or the reasons explained in the United

States’ response, [Marchman’s] motion for a reduction of sentence” was granted in

part and denied in part. (R. Doc. 64 at 1.) Thus, the district court reduced

Marchman’s supervised release term from 10 years to 8 years but did not reduce

his 262-month term of imprisonment. Marchman then perfected this appeal.

                                          II.

      We review de novo whether a district court had the authority to modify a

term of imprisonment. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir.

2020). We review the district court’s denial of an eligible movant’s request for a

reduced sentence under the First Step Act for an abuse of discretion. Id. A district

court abuses its discretion when it “applies an incorrect legal standard.” Diveroli v.

                                          6
         USCA11 Case: 19-13627       Date Filed: 12/15/2020    Page: 7 of 13



United States, 803 F.3d 1258, 1262 (11th Cir. 2015) (quotation marks omitted).

District courts lack the inherent authority to modify a term of imprisonment but

may do so to the extent that a statute expressly permits. 18 U.S.C.

§ 3582(c)(1)(B). The First Step Act expressly permits district courts to reduce a

previously imposed term of imprisonment. Jones, 962 F.3d at 1297.

                                        III.

      The Fair Sentencing Act, enacted in 2010, amended 21 U.S.C. §§ 841(b)(1)

and 960(b) to reduce the sentencing disparity between crack and powder cocaine.

Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. Section 2 of the

Fair Sentencing Act changed the quantity of crack cocaine necessary to trigger a

10-year mandatory minimum sentence from 50 grams to 280 grams and the

quantity necessary to trigger a 5-year mandatory minimum sentence from 5 grams

to 28 grams. Id. § 2(a)(1)-(2). These amendments were not made retroactive to

defendants who were sentenced before the enactment of the Fair Sentencing Act.

United States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012). This Act did not

expressly make any changes to 21 U.S.C. § 841(b)(1)(C), which provides for a

term of imprisonment of not more than 20 years for cases involving quantities of

crack cocaine that do not fall within § 841(b)(1)(A) or (B).

      In 2018, Congress enacted the First Step Act, which made retroactive for

covered offenses the statutory penalties enacted under the Fair Sentencing Act.

                                          7
          USCA11 Case: 19-13627       Date Filed: 12/15/2020    Page: 8 of 13



Importantly, Section 404(b) of this Act provides that a district court “that imposed

a sentence for a covered offense may . . . impose a reduced sentence as if sections

2 and 3 of the Fair Sentencing Act . . . were in effect at the time the covered

offense was committed.” First Step Act, Pub. L. No. 115-391, § 404(b). The

statute defines “covered offense” as “a violation of a Federal criminal statute, the

statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act . . . that was committed before August 3, 2010. Id. § 404(a). This

Act further states that “[n]othing in this section shall be construed to require a

court to reduce any sentence pursuant to this section.” Id. § 404(c).

                                          IV.

      On appeal, Marchman contends that the district court erred by determining

that the Sentencing Guideline range dictated the scope of relief to which he was

eligible under Section 404 of the First Step Act. He argues that because the district

court had discretion to reduce his sentence, it should have done so regardless of his

guideline range because, to the extent that the district court relied on his unchanged

sentencing guideline range, it erred as a matter of law. Marchman claims that

because he is eligible for relief under § 404, nothing in the First Step Act limited

the district court’s authority to reduce his sentence, irrespective of his advisory

guideline range, and the district court’s conclusion to the contrary was erroneous.

Marchman additionally argues that the district court abused its discretion by failing

                                           8
         USCA11 Case: 19-13627       Date Filed: 12/15/2020    Page: 9 of 13



to consider the relevant 18 U.S.C. § 3553(a) factors during his re-sentencing. He

requests that we vacate and remand his case for further proceedings.

      The government responds that Marchman, although eligible for relief under

the First Step Act, was not entitled to such relief. The government notes that the

district court correctly found that Marchman was not entitled to a reduction

because his sentence was already at the low end of his career-offender-enhanced

guidelines range. The government contends that the district court was not laboring

under a misapprehension about its statutory authority to grant Marchman relief. It

further argues that the district court relied on more than the advisory guideline

range in determining that Marchman was not entitled to a sentence reduction, and

it asserts that Marchman has not shown in what way the district court failed to

consider the relevant § 3553(a) factors. Thus, the government asks this court to

affirm the district court’s denial of Marchman’s motion for a sentence reduction.

      In Jones, we considered the appeals of four federal prisoners whose motions

for a reduction of sentence pursuant to § 404(b) were denied in the district courts.

See Jones, 962 F.3d at 1293. We first held that a movant was convicted of a

“covered offense” if he was convicted of a crack-cocaine offense that triggered the

penalties in § 841(b)(1)(A)(iii) or (B)(iii). Id. at 1301. We next explained that a

movant’s satisfaction of the “covered offense” requirement does not necessarily

mean that the district court is authorized to reduce the movant’s sentence. Id. at

                                          9
         USCA11 Case: 19-13627        Date Filed: 12/15/2020    Page: 10 of 13



1303. We noted that the “as if” qualifier in § 404(b) imposes two limitations on

the district court’s authority: first, the district court cannot reduce a sentence where

the movant received the lowest statutory penalty that would also be available to

him under the Fair Sentencing Act; and second, the district court is bound by a

previous drug-quantity finding that was used to determine the movant’s statutory

penalty at the time of sentencing. Id. Moreover, we stated that the Constitution

does not prohibit the district courts from relying on judge-found facts that triggered

statutory penalties prior to Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348

(2000). Jones, 962 F.3d at 1303–04.

      Applying these limitations, we held that if a movant’s sentence necessarily

would have remained the same had the Fair Sentencing Act been in effect, then the

Fair Sentencing Act would not have benefitted him, and the First Step Act does not

authorize the district court to reduce his sentence. Id. at 1303. We concluded that,

although a district court may have the authority to reduce a sentence under § 404 of

the First Step Act, it is not required to do so. Id. at 1304. We held that a district

court has wide latitude to determine whether and how to exercise its discretion, and

that it may consider the § 3553(a) factors and a previous drug-quantity finding

made for the purposes of relevant conduct. Id. at 1304.

      After reviewing the record here, we conclude that the district court did not

misunderstand its authority to reduce Marchman’s sentence. Because the district

                                           10
           USCA11 Case: 19-13627        Date Filed: 12/15/2020      Page: 11 of 13



court incorporated by reference the government’s arguments in its opposition to

Marchman’s request for a sentence reduction, we look to the arguments set forth in

the government’s submission to the district court to determine whether the district

court understood that it had authority to reduce Marchman’s sentence. The

government asserted that retroactive application of the Fair Sentencing Act did not

reduce Marchman’s applicable advisory-guidelines range, and that Marchman was

currently serving the minimum sentence that would promote the purposes of 18

U.S.C. § 3553(a). Moreover, the government noted that Marchman did not argue

that the district court abused its discretion when it imposed the initial sentence of

292 months or when the district court granted the parties’ joint motion to reduce

Marchman’s sentence to 262 months. The government further asserted that to

grant Marchman a significant reduction would result in an inappropriate windfall.

       The district court expressly stated that its decision to deny the motion for a

sentence reduction was based on the reasons given by the government.1 The

district court’s explanation for its ruling confirms that it agreed with the

government that Marchman did not merit relief under the First Step Act, not that it

was under a misapprehension about its statutory authority to grant him such relief.




       1
         Marchman does not contend that the government’s brief raised any argument that he
was ineligible for relief under the First Step Act.
                                             11
         USCA11 Case: 19-13627        Date Filed: 12/15/2020    Page: 12 of 13



This is evidenced also by the district court’s grant of the motion to the extent that it

reduced Marchman’s term of supervised release from ten years to eight years.

      Furthermore, Marchman does not demonstrate how the district court abused

its discretion in partially denying the motion for a reduced sentence. A district

court has “wide latitude” in determining whether to exercise its discretion to grant

a sentence reduction pursuant to the First Step Act and may consider “all the

relevant factors,” including the § 3553(a) sentencing factors. See Jones, 962 F.3d

at 1304. In adopting the government’s oppositional response as its reasoning, the

district court adopted the statement that it “undeniably believed a 262-month

sentence was appropriate when it reduced Marchman’s sentence in 2008[,]” and as

a result, Marchman was “currently serving ‘the minimum sentence that [would]

promote the purposes of 18 U.S.C. § 3553(a).’” (R. Doc. 63 at 6.) Thus, we

conclude that although the district court did not explicitly list the

§ 3553(a) factors, in adopting the government’s argument it arguably considered

the factors to determine that a 262-month sentence was appropriate in this case.

See United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007) (affirming

appellant’s sentence because even though the district court did not discuss each of

the sentencing factors, the record showed that it considered several of them).

      Based on our review of the record, we conclude that the district court

understood its authority to grant the motion for a sentence reduction, and that the

                                           12
         USCA11 Case: 19-13627      Date Filed: 12/15/2020   Page: 13 of 13



district court did not abuse its discretion in denying, in part, Marchman’s motion

for a reduced sentence. Accordingly, we affirm the district court’s order denying

Marchman’s request for a reduced sentence.

      AFFIRMED.




                                         13